Per Curiam.

The respondent was suspended from practice as an attorney and counselor at law for a period of one year by order of this court entered November 27, 1936. He was reinstated as a member of the Bar on May 19, 1939. Again he has been found guilty of professional misconduct. He failed to file an answer to the petition of the Association of the Bar of the City of New York preferring charges against him, did not appear before the Official Referee at any time, though due notice was given him of the hearing, and has defaulted on the motion to confirm the report of the Official Referee. The Official Referee has reported as to the present charges that respondent “ gives no heed to ethics regulating the conduct of members of the legal profession and, finally, is an unworthy officer of the Court.” The evidence fully warrants those findings.
The respondent should be disbarred.
Peck, P. J., Dore, Callahan, Van Yoorhis and Shientag, JJ., concur.
Respondent disbarred.